--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
 
AND GENERAL RELEASE OF ALL CLAIMS
 
 


 
This Settlement Agreement and General Release of All Claims (“Separation
Agreement”) is made by and between Genesis Biopharma, Inc. (“Company”) and
Anthony J. Cataldo (“Cataldo”) with respect to the following facts:
 
A.           Cataldo is presently employed by Company as Chief Executive Officer
pursuant to an Employment Agreement dated May 1, 2011 (“Employment Agreement”).
 
B.           Cataldo has voluntarily resigned his employment with Company
effective June 1, 2013 (“Separation Date”).  The Company wishes to reach an
amicable separation with Cataldo and assist in Cataldo’s transition to other
employment in exchange for entering into this Separation Agreement.
 
C.           Cataldo and Company agree that Cataldo is owed $300,000 in unpaid
wages under his Employment Agreement (“Outstanding Wages”), which was the result
of Company’s financial difficulties and payment of these wages would have
jeopardized the ability of the Company to continue as a going concern.  Cataldo
and Company are entering into this Separation Agreement to satisfy the payment
of his Outstanding Wages and resolve all claims and issues that have, or could
have been raised by Cataldo in relation to Cataldo’s employment with Company and
arising out of or in any way related to the acts, transactions or occurrences
between Cataldo and Company to date, including, but not limited to, Cataldo’s
employment with Company or the termination of that employment, on the terms set
forth below.
 
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
 
1.           Severance Package.  In exchange for the promises set forth herein,
Company agrees to provide Cataldo with the following payments and benefits
(“Severance Package”).  Cataldo acknowledges and agrees that this Severance
Package will fully satisfy payment of his Outstanding Wages and any associated
penalties for late payment and that the additional cash payment beyond what is
due for the Outstanding Wages constitutes adequate legal consideration for the
promises and representations made by Cataldo in this Separation Agreement.
 
1.1           Cash Payment Upon Financing.  Upon Company achieving its first
financing with aggregate proceeds to the Company of greater than $5,000,000
following the Effective Date of this Separation Agreement (the “Financing”),
Company agrees to provide Cataldo with a cash payment equal to Three Hundred
Seventy Thousand Dollars ($370,000) to be paid out as follows:  (a) a payment of
One Hundred Twenty Thousand  Dollars ($120,000) in cash, less all appropriate
federal and state income and employment taxes, to be paid to Cataldo within ten
(10) business days following the closing of the Financing, and (b) a payment of
Two Hundred Fifty Thousand Dollars, less all appropriate federal and state
income and employment taxes, to be made payable to Cataldo within ten (10)
business days following the closing of the Financing and immediately reinvested
by Company on Cataldo’s behalf in the Financing, on the same terms and
conditions therein (the “Investment Date”).  Notwithstanding the foregoing, if,
in its sole discretion, the Company determines that these payments may be made
to Cataldo at an earlier time without jeopardizing the Company’s ability to
continue as a going concern, then such amounts shall be paid as soon as the
payment would not have such effect. Cataldo agrees that the Severance Package
shall fully satisfy the payment of the Outstanding Wages in the amount of
$300,000 and the remainder of the payment shall be the consideration for the
other promises and representations made by Cataldo in this Separation Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
 
1.2           No Tacking.  Both parties to this Separation Agreement agree and
acknowledge that any securities of the Company issued pursuant to Section 1.1
hereof shall be deemed issued as of the Investment Date and the holding period
for such securities shall commence on the Investment Date.  In no event shall
the holding period for such securities be deemed to “tack” back to the date of
this agreement or to any date earlier than the Investment Date for any purpose
whatsoever.
 
1.3            Restrictions on Transfer.  Cataldo agrees that, for a period of
365 days from the Investment Date, he shall not sell, transfer, assign, pledge,
mortgage, encumber or otherwise dispose of any securities acquired by Cataldo
pursuant to Section 1.1 hereof without the prior written consent of the Company,
which shall not be unreasonably withheld.  If the Company discovers or has
reason to believe that Cataldo has sold, transferred, assigned, pledged,
mortgaged, encumbered or otherwise disposed of any securities in violation of
this Section 1.3 (an "Alleged Violation"), Cataldo shall promptly provide to
Company any documents requested by the Company relating to such Alleged
Violation.
 
2.           Mutual General Release.
 
2.1           Cataldo unconditionally, irrevocably and absolutely releases and
discharges Company, and any parent or subsidiary corporations, divisions or
affiliated corporations, partnerships or other affiliated entities of the
foregoing, past and present, as well as their respective employees, officers,
directors, shareholders, agents, successors and assigns (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Cataldo’s employment with Company, the termination of Cataldo’s
employment, Cataldo’s disputed claims regarding compensation, and all other
losses, liabilities, claims, charges, demands and causes of action, known or
unknown, suspected or unsuspected, arising directly or indirectly out of or in
any way connected with Cataldo’s employment with the Company, and the
termination of employment with the Company.  This release is intended to have
the broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims, including, as
applicable, but not limited to alleged violations of the California Labor Code,
the California Fair Employment and Housing Act, Title VII of the Civil Rights
Act of 1964, the Family Medical Leave Act, the California Family Rights Act, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, and all claims for attorneys’ fees, costs and expenses.
 
2.2           Cataldo expressly waives Cataldo’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Cataldo or on Cataldo’s behalf,
related in any way to the matters released herein.
 

 
 

--------------------------------------------------------------------------------

 

2.3           Company unconditionally, irrevocably and absolutely releases and
discharges Cataldo from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Cataldo’s employment with Company, and all other
losses, liabilities, claims, charges, demands and causes of action, known or
unknown, suspected or unsuspected, arising directly or indirectly out of or in
any way connected with Cataldo’s employment with Company.  Provided, however,
this release by Company does not release claims for fraud, breach of fiduciary
duty, breach of duty of loyalty or misappropriation of trade secrets by Cataldo.
 
2.4           The parties acknowledge that this general release is not intended
to bar any claims that, by statute, may not be waived, such as Cataldo’s right
to file a charge with the National Labor Relations Board or Equal Employment
Opportunity Commission and other similar government agencies, claims for
statutory indemnity, workers’ compensation benefits or unemployment insurance
benefits, as applicable, and any challenge to the validity of Cataldo’s release
of claims under the Age Discrimination in Employment Act of 1967, as amended, as
set forth in this Separation Agreement.
 
2.5           The parties acknowledge that each may discover facts or law
different from, or in addition to, the facts or law that each party knows or
believes to be true with respect to the claims released in this Separation
Agreement and agrees, nonetheless, that this Separation Agreement and the
release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.
 
2.6           Cataldo declares and represents that Cataldo intends this
Separation Agreement to be complete and not subject to any claim of mistake, and
that the release herein expresses a full and complete release and Cataldo
intends the release herein to be final and complete.  Cataldo executes this
release with the full knowledge that this release covers all possible claims
against the Released Parties, to the fullest extent permitted by law.
 
3.           California Civil Code Section 1542 Waiver.  Cataldo expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived.  That section provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Cataldo waives any right which Cataldo has or may have under 1542 to the full
extent Cataldo may lawfully waive such rights pertaining to this general release
of claims.
 
4.           Representation Concerning Filing of Legal Actions.  Cataldo
represents that, as of the date of this Separation Agreement, Cataldo has not
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Company or any of the other Released Parties in any court or
with any governmental agency, related to the matters released in this Separation
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

5.           Mutual Nondisparagement.  Cataldo agrees that Cataldo will not make
any voluntary statements, written or oral, or cause or encourage others to make
any such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of the other
Released Parties.  In exchange for Cataldo’s promises in this provision, Company
agrees to instruct its officers and directors to not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputation, practices or conduct of Cataldo.  Company further agrees
that any inquiries from prospective employers received by Human Resources or the
Chief Executive Officer will receive the following response:  “Mr. Cataldo
voluntarily resigned his employment with Company to pursue other business
interests.”
 
6.           Return of Company Property.  Cataldo understands and agrees that as
a condition of receiving the Severance Package, all Company property must be
returned to Company.  By signing this Separation Agreement, Cataldo represents
that Cataldo has returned all Company property, data and information belonging
to Company, including all code and computer programs, and information of
whatever nature, as well as any other materials, keys, passcodes, access cards,
credit cards, computers, documents or information, including but not limited to
confidential information in Cataldo’s possession or control.  Further, Cataldo
represents that Cataldo has retained no copies thereof, including electronic
copies and agrees that Cataldo will not use or disclose to others any
confidential or proprietary information of Company.
 
7.           Confidentiality. Cataldo further agrees to comply with the
continuing obligations  regarding confidentiality set forth in the surviving
provisions of the Employment Agreement.
 
8.           Affirmation.  Cataldo affirms that other than the Outstanding Wages
and Severance Package referenced herein, Cataldo has been paid all compensation,
wages, bonuses, and commissions due, and has been provided all leaves (paid or
unpaid) and benefits to which Cataldo may be entitled.
 
9.           No Admissions.  By entering into this Separation Agreement, the
Released Parties make no admission that they have engaged, or are now engaging,
in any unlawful conduct.  The parties understand and acknowledge that this
Separation Agreement is not an admission of liability and shall not be used or
construed as such in any legal or administrative proceeding.
 
10.           Older Workers’ Benefit Protection Act.  This Separation Agreement
is intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f).  Cataldo is advised to consult with an attorney
before executing this Separation Agreement.
 
10.1           Acknowledgments/Time to Consider.  Cataldo acknowledges and
agrees that (a) Cataldo has read and understands the terms of this Separation
Agreement; (b) Cataldo has been advised in writing to consult with an attorney
before executing this Separation Agreement; (c) Cataldo has obtained and
considered such legal counsel as Cataldo deems necessary; (d) Cataldo has been
given twenty-one (21) days to consider whether or not to enter into this
Separation Agreement (although Cataldo may elect not to use the full 21-day
period at Cataldo’s option); and (e) by signing this Separation Agreement,
Cataldo acknowledges that Cataldo does so freely, knowingly, and voluntarily.
 
 

 
 

--------------------------------------------------------------------------------

 

10.2           Revocation/Effective Date.  This Separation Agreement shall not
become effective or enforceable until the eighth day after Cataldo signs this
Separation Agreement.  In other words, Cataldo may revoke Cataldo’s acceptance
of this Separation Agreement within seven (7) days after the date Cataldo signs
it.  Cataldo’s revocation must be in writing and received by Merrill McPeak,
Interim Chief Executive Officer, on the seventh day in order to be
effective.  If Cataldo does not revoke acceptance within the seven (7) day
period, Cataldo’s acceptance of this Separation Agreement shall become binding
and enforceable on the eighth day (“Effective Date”).  The Severance Package
shall become due and payable in accordance with paragraph 1 above and its
subparts, after the Effective Date of this Separation Agreement.
 
10.3           Preserved Rights of Cataldo.  This Separation Agreement does not
waive or release any rights or claims that Cataldo may have under the Age
Discrimination in Employment Act that arise after the execution of this
Separation Agreement.  In addition, this Agreement does not prohibit Cataldo
from challenging the validity of this Separation Agreement’s waiver and release
of claims under the Age Discrimination in Employment Act of 1967, as amended.
 
11.           Severability.  In the event any provision of this Separation
Agreement shall be found unenforceable, the unenforceable provision shall be
deemed deleted and the validity and enforceability of the remaining provisions
shall not be affected thereby.
 
12.           Full Defense.  This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by Cataldo in breach hereof.
 
13.           Governing Law.  This Separation Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
California.  Each party consents to the jurisdiction and venue of the state or
federal courts in Los Angeles, California, if applicable, in any action, suit,
or proceeding arising out of or relating to this Separation Agreement.
 
14.           Attorneys’ Fees.  Each party to this Separation Agreement will
bear its own attorneys’ fees in connection with the negotiation and execution of
this Agreement any dispute arising hereunder unless a statutory section at
issue, if any, authorizes the award of attorneys’ fees to the prevailing party.
 
15.           Entire Agreement; Modification.  This Separation Agreement,
including the surviving provisions of the Employment Agreement, is intended to
be the entire agreement between the parties and supersedes and cancels any and
all other and prior agreements, written or oral, between the parties regarding
this subject matter.  This Separation Agreement may be amended only by a written
instrument executed by all parties hereto.
 
THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED
HEREIN.  WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE
DATES SHOWN BELOW.
 

 
 

--------------------------------------------------------------------------------

 
 

             
Dated:  6/1/13
By:
/s/ Anthonly Cataldo       Anthony Cataldo                  

 
 

  Genesis Biopharma, Inc.          
Dated:  6/19/13
By:
/s/ Merrill McPeak       Merrill McPeak       Interim Chief Executive Officer  
       

 
